Citation Nr: 0716336	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  01-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residual 
disabilities of VA coronary artery bypass grafting surgery in 
November 1998, claimed as adult respiratory distress syndrome 
with tracheotomy, atrial fibrillation, amputation of toes of 
the right foot, neuropathy of the left leg, and residuals of 
peripheral embolization of the left popliteal artery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from August 1954 to April 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The September 2000 rating decision also denied entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for glaucoma of the left eye.  In a November 
2000 letter, the veteran wrote to the RO and requested that 
his claim for compensation for an eye disability pursuant to 
38 U.S.C.A. § 1151 be withdrawn.  Accordingly, only the issue 
listed on the title page of this decision is now in appellate 
status before the Board.

In November 2000, the veteran and his wife testified at a 
hearing before the RO.  In November 2001, the veteran and his 
wife testified at Board videoconference hearing before the 
undersigned Veterans Law Judge (VLJ).  Transcripts of those 
proceedings are of record.  

This case was previously before the Board in July 2003 and 
March 2004, when it was remanded for additional development.  
The case has been returned to the Board for appellate 
consideration.




FINDING OF FACT

The veteran does not have additional permanent disability, 
including adult respiratory distress syndrome with 
tracheotomy, atrial fibrillation, amputation of toes of the 
right foot, neuropathy of the left leg, and residuals of 
peripheral embolization of the left popliteal artery, as a 
result of careless or negligent VA treatment.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for residual 
disabilities of VA coronary artery bypass grafting surgery in 
November 1998, claimed as adult respiratory distress syndrome 
with tracheotomy, atrial fibrillation, amputation of toes of 
the right foot, neuropathy of the left leg, and residuals of 
peripheral embolization of the left popliteal artery.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.358 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 and of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claim.

The March 2004 letter failed to discuss the law pertaining to 
the assignment of a disability rating or an effective date in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claim, no disability 
rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.    

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private treatment.  Additionally, the claims file contains 
the veteran's own statements in support of his claim, 
including transcripts of his testimony at a hearing before a 
Decision Review Officer of the RO and a hearing before the 
undersigned VLJ.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Although a request was made in March 2007 
for additional time to submit evidence relative to the 
appeal, in a statement dated in May 2007, the veteran's 
representative indicated there was no additional argument to 
present.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 has been obtained.  There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal Criteria

Under the applicable VA laws and regulations, when a veteran 
suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by VA, disability compensation shall be 
awarded in the same manner if such disability or death was 
service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
The law requires not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.

A precedent VA General Counsel opinion held that, under the 
provisions of 38 U.S.C.A. § 1151, benefits may be paid for a 
disability or death attributed to the VA's failure to 
diagnose and/or treat a preexisting condition when the VA 
provides treatment or an examination.  See VAOPGCPREC 5-2001 
(Feb. 5, 2001).  The GC indicated the factual elements 
necessary to support a claim under § 1151 based on failure to 
diagnose or treat a preexisting condition may vary with the 
facts of each case and the nature of the particular injury 
and cause alleged by the claimant.  As a general matter, 
however, entitlement to benefits based on such claims would 
ordinarily require a determination that:  (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).  

Several considerations govern the determination as to whether 
any additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization or treatment.  First, it is 
necessary to show that additional disability is actually the 
result of such disease or injury, or aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c)(1).  The 
mere fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  See 
38 C.F.R. § 3.358(c)(2). 

Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
See 38 C.F.R. § 3.358(c)(3).

Background

The veteran was hospitalized from November 1998 to February 
1999 at the VA Medical Center (VAMC) for a double coronary 
artery bypass graft, with a history of coronary artery 
disease, myocardial infarction, and cardiac catheterization.  
After treatment for several post-operative complications, 
including atrial fibrillation, adult respiratory distress 
syndrome (ARDS), and emboli to the toes, he was discharged to 
the Medical College of Ohio for follow-up care.

A March 2000 letter from C. L. V., D.O. indicates that the 
veteran had multiple problems related to peripheral vascular 
disease and surgery for this disease by VA.  Dr. V stated 
that the veteran had a heparin-induced reaction, causing 
stenosis and gangrene of the right foot, adult respiratory 
distress syndrome requiring a tracheotomy, and recurrent 
pneumonitis.

A September 2000 letter from C. J. C., M.D. states that the 
veteran's post-operative course following his coronary artery 
bypass graft at VA was complicated by heparin-induced 
thrombocytopenia with attendant vascular complications, which 
were not attended to promptly.  Dr. C stated that the veteran 
had leg ischemia for an extended period of time, causing 
neuropathy.  Dr. C opined that the leg ischemia was due to 
delays in treatment by VA.

In a November 2000 letter, Dr. V stated that the veteran had 
possible allergies to heparin, which the veteran received 
after peripheral vascular surgery.  Dr. V indicated that the 
veteran's attending physicians felt that heparin caused 
recurrent stenosis and occlusion of a left superficial 
femoral artery, which required stent placement.  Dr. V also 
stated that ARDS, significant peripheral vascular disease, 
and gangrene of the feet resulted from a "catastrophic 
episode."

The veteran's claims file was sent to a VA vascular physician 
in December 2002.  This physician reviewed the veteran's VA 
medical records prior to expressing an opinion regarding the 
veteran's VA hospital treatment.  The December 2002 VA 
physician did not make reference to the private opinions, nor 
did the VA examiner provide a rationale for his opinion.  
This VA physician found that the veteran had coronary artery 
disease, status-post bypass surgery, complicated by adult 
respiratory distress syndrome (ARDS) and chronic atrial 
fibrillation of unknown cause; peripheral vascular disease, 
status-post abdominal aortic aneurysm repair and bilateral 
aorta bypass graft with bilateral femoral artery and anterior 
tibial disease; ischemic left foot secondary to peripheral 
vascular disease and/or arterial emboli from atrial 
fibrillation, not due to heparin-induced thrombocytopenia 
syndrome (HITS); and ischemia of the right foot with 
amputation of the right second toe, secondary to peripheral 
vascular disease and/or arterial emboli from atrial 
fibrillation, not due to HITS.  This VA physician also noted 
that the veteran had a history of a heparin allergy, but that 
no documentation of this allergy was found, so HITS could not 
be diagnosed.  Similarly, the VA physicians found that ARDS 
was not shown to be caused by HITS.

In May 2003, this VA examiner further concluded that the 
veteran's problems were not due to inadequacies in his 
medical care.

In July 2004, another VA examiner provided an additional 
review and opinion regarding the veteran's claim.  This VA 
examiner stated that he reviewed the private medical opinions 
and indicated his complete agreement with the December 2002 
VA examiner.  The VA examiner found that the veteran's post-
operative complications were more than likely due to multiple 
risk factors, including extensive vascular disease, atrial 
fibrillation, and a history of smoking, which made the 
veteran a high risk surgical candidate.  But the July 2004 VA 
examiner concluded that, with the information available, he 
could not determine whether less than optimal care was 
provided by the VA.

Due to the conflicting medical opinions, the Board sought an 
independent medical expert (IME) opinion from a specialist in 
vascular disease.  The February 2007 IME report from the 
vascular specialist indicates that, upon full review of the 
veteran's claims file, the veteran's atrial fibrillation was 
not directly caused by the coronary artery bypass surgery and 
could not be attributed to negligent care, as difficulty in 
controlling ventricular rate can occur where there is 
nosocomial pneumonia or a post-operative state.  Likewise, 
ARDS with a tracheostomy was an undesirable but normal 
complication following nosocomial pneumonia with mechanical 
ventilation, and again, did not reflect negligent care.  The 
vascular specialist also indicated that the available records 
did not permit him to opine as to whether HITS occurred, but 
that severe peripheral vascular disease was present, which 
increased the veteran's risk of peripheral vascular 
complications such that prompt diagnosis and 
revascularization of the left superficial femoral artery was 
desirable.  In this regard, the specialist noted that 
revascularization occurred after a 2 day delay due to the 
veteran's family's hesitation, but that this 2 day delay was 
unlikely to be responsible for all of the veteran's 
neuropathic symptoms, and that the veteran's pre-existing 
neuropathy was possibly a contributing factor.

The specialist further pointed out that Dr. V's March 2000 
opinion regarding the "heparin allergy" and 
revascularization of the left femoral artery showed a 
superficial knowledge of the facts, as no stent was used.  
The specialist explained that amputation of the toes is 
likely where there is a digital embolism, and that this did 
not represent negligent care or a deviation from the standard 
of care by VA; the post-operative course was complicated but 
unrelated to deficient care.  The specialist also found that, 
assuming heparin administration was appropriate, as there was 
no history of a prior bad reaction, VA's treatment was 
appropriate and that delays were due to a complex post-
operative course and apprehension and hesitation by the 
veteran's family in accepting treatment offered by VA.  The 
specialist further noted that the complexity and delays 
involved in treatment were not uncommon and did not render 
VA's treatment of the veteran deficient.  The specialist 
concluded that ARDS and atrial fibrillation did not have a 
causal bearing to his treatment by VA and are not evidence of 
a deviation from the standard of care, that amputation of the 
right toe was the appropriate therapy for emboli and gangrene 
of these toes, and that the 2 day delay was due to the 
family's hesitation and not by the veteran's treating 
physicians.  Similarly, the specialist found that, had the 
angiogram and treatment of the occluded artery occurred at 
VA, versus the Medical College of Ohio, a similar outcome 
could have been expected. 

Analysis

Although the veteran sincerely believes otherwise, the 
medical evidence in this case does not show that he sustained 
damage or additional injury as a result of his VA treatment 
in question from negligence, lack of proper care or 
diagnosis.  The Board acknowledges that he sustained adult 
respiratory distress syndrome with tracheotomy, atrial 
fibrillation, amputation of toes of the right foot, 
neuropathy of the left leg, and residuals of peripheral 
embolization of the left popliteal artery subsequent to VA 
medical treatment, namely coronary artery bypass surgery.  
However, the VA examiners and the independent medical expert, 
all of whom reviewed the facts and circumstances of this 
case, clearly indicated, in the various reports prepared in 
December 2002, July 2004, and February 2007, that the adult 
respiratory distress syndrome with tracheotomy, atrial 
fibrillation, amputation of toes of the right foot, 
neuropathy of the left leg, and residuals of peripheral 
embolization of the left popliteal artery were possible 
consequences of the veteran's surgery and, therefore, 
reasonably foreseeable events.

In addition, the independent medical expert, a specialist in 
vascular disease who reviewed the veteran's pertinent medical 
records and the other relevant medical literature in detail, 
as well as the veteran's assertions and history and the 
opinions of Drs. V and C, concluded that there was no 
evidence the veteran's treating physicians were careless or 
negligent during the veteran's surgery or recovery, nor did 
they lack proper skill to perform or make an error in 
judgment during the coronary artery bypass surgery and post-
operative course of treatment.  As the reviewing expert 
physician indicated, atrial fibrillation, ARDS, amputation of 
the right foot, and neuropathy, were all known complications 
of the surgery and the veteran's complex post-operative 
course.  The expert physician likewise concluded that the 
veteran's treating providers at VA did not deviate from the 
appropriate standard of care and were not negligent.  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this 
case, the Board finds that the opinion of the vascular 
specialist who reviewed the veteran's claims folder prior to 
finding that it was unlikely that the veteran's adult 
respiratory distress syndrome with tracheotomy, atrial 
fibrillation, amputation of toes of the right foot, 
neuropathy of the left leg, and residuals of peripheral 
embolization of the left popliteal artery were related to his 
VA treatment to be of significant probative value.  The 
specialist provided a rationale for each of his opinions, 
versus Drs. V and C, who did not provide a rationale for 
their opinions, nor appear to have reviewed the full claims 
file.  The Board may reject a medical opinion that is based 
on facts provided by the veteran that have previously been 
found to be inaccurate or because other facts in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion; however, the Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Swann at 233.  See also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by any additional medical comment, does not constitute 
competent medical evidence).  

The veteran's unsubstantiated allegations, sincere as they 
are, are simply unable to rebut the contrary opinion of the 
reviewing VA physician because, as a layman, the veteran 
lacks the medical training and expertise needed to make the 
dispositive determination regarding causation.  See Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, there is no medical evidence showing the veteran 
suffered additional disability as a result of carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA doctors.  Accordingly, his claim for § 1151 
compensation must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in his favor.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

ORDER

The claim for § 1151 compensation for residual disabilities 
of VA coronary artery bypass grafting surgery in November 
1998, claimed as adult respiratory distress syndrome with 
tracheotomy, atrial fibrillation, amputation of toes of the 
right foot, neuropathy of the left leg, and residuals of 
peripheral embolization of the left popliteal artery, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


